Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 31, 2014                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  147916 & (122)                                                                                       Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  PEOPLE OF THE STATE OF MICHIGAN,                                                                        David F. Viviano,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 147916
                                                                    COA: 308329
                                                                    Wayne CC: 09-003769-FC
  DOUGLAS CORNELL JACKSON,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motion to strike is DENIED. The application for leave
  to appeal the September 3, 2013 judgment of the Court of Appeals is considered, and it is
  DENIED, because we are not persuaded that the questions presented should be reviewed
  by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 31, 2014
         h0127
                                                                               Clerk